Name: COMMISSION REGULATION (EC) No 1099/97 of 17 June 1997 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  trade;  EU finance;  animal product
 Date Published: nan

 18 . 6 . 97 1 EN I Official Journal of the European Communities No L 160/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1099/97 of 17 June 1997 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EC) No 1516/96 (2), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Commis ­ sion Regulation (EC) No 2916/95 (4), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (*), as last amended by Regu ­ lation (EC) No 2916/95, and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 1484/95 (6), as last amended by Regulation (EC) No 927/97 Q, fixes detailed rules for implementing the system of additional import duties and fixes additional import duties in the poultrymeat and egg sectors and for egg albumin; Whereas it results from regular monitoring of the infor ­ mation providing the basis for the verification of the import prices in the poultrymeat and egg sectors and for egg albumin that the representative prices and additional duties for imports of certain products should be amended taking into account variations of prices according to origin; whereas, therefore, representative prices and corresponding additional duties should be published; Whereas it is necessary to apply this amendment as soon as possible, given the situation on the market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Annex I to amended Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 18 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, (2) OJ No L 189, 3 OJ No L 282, 1 . 11 . 1975, p. 49. 30 . 7. 1996, p. 99. 1 . 11 . 1975, p. 77. 19 . 12. 1995, p. 49. 1 . 11 . 1975, p. 104. 29 . 6 . 1995, p. 47. 24. 5. 1997, p. 10. (4) OJ No L 305, O OJ No L 282, (&lt;) OJ No L 145, O OJ No L 133, No L 160/2 EN Official Journal of the European Communities 18 . 6 . 97 ANNEX 'ANNEX I CN code Description Represen ­ tative price ECU/ 1 00 kg Additional duty ECU/ 1 00 kg Origin C ) 0207 14 10 Boneless cuts of fowls of the species gallus domesticus, frozen 216,6 279,0 25 6 01 02 \ 280,4 6 03 I 285,9 4 04 0207 27 10 Boneless cuts of turkey, frozen 224,6 22 05 1602 32 11 Preparations uncooked of the species gallus domesticus 221,6 280,6 20 2 01 03 1602 39 21 Preparations uncooked other than turkeys and of the species gallus domesticus 221,6 20 01 (') Origin of imports : 01 China 02 Brazil 03 Thailand 04 Argentina 05 Israel .'